Citation Nr: 9914671	
Decision Date: 05/25/99    Archive Date: 06/07/99

DOCKET NO.  97-29 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
loss of the sense of smell, as residual of skull fracture and 
craniotomy, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased disability evaluation for 
headaches, currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable disability evaluation for a 
craniotomy scar.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to May 1974.

This appeal stems from a July 1997 rating decision of the RO 
that denied increased evaluations for the disabilities at 
issue.  Although that rating decision also denied service 
connection for weight gain and loss of hair, the veteran has 
made it clear from his August 1997 notice of disagreement and 
from his October 1997 substantive appeal that he is not 
seeking service connection for those conditions.  The Board 
finds, therefore, that such issues are not in appellate 
status.  See 38 C.F.R. § 20.200-20.204 (1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran currently has a complete loss of his sense of 
smell (anosmia).

3.  The veteran has tension headaches that occur two or three 
times weekly, lasting from two hours to an entire day.  There 
have been no characteristically prostrating attacks, nausea, 
vomiting or other neurological or psychiatric symptoms 
related thereto.

4.  The veteran's craniotomy scar, which is several inches 
long, is visible, but it is well healed, nontender, and not 
adherent. This scar is disfiguring.  He also has a one 
centimeter skull defect in the right frontal area compatible 
with residuals of a burr hole.  This is not tender, 
disfiguring, or moderately disabling.


CONCLUSIONS OF LAW

1.  The maximum schedular rating of 10 percent for the loss 
of the sense of smell (anosmia) has been awarded.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § Part 4 
Diagnostic Code 6275 (1998).

2.  The schedular criteria for a disability evaluation 
greater than 10 percent for headaches are not met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. § Part 4, Diagnostic Codes 
8045, 8100 (1998).

3.  The schedular criteria for a 10 percent disability 
evaluation, but not higher, for a craniotomy scar have been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § Part 4, 
Diagnostic Codes 5296, 7800, 7801, 7802, 7803, 7804, 7805 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant evidence has been properly 
developed and that there is no further duty to assist in 
order to comply with the duty to assist as mandated by 38 
U.S.C.A. § 5107.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the service 
medical records and all other evidence of record pertaining 
to the history of the disabilities in question have been 
reviewed.  Nothing in the historical record suggests that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings.  See also Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994) (in evaluating a 
veteran's disability, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern).

I.  Background

Service medical records reveal that in February 1967 the 
veteran was involved in a fall or jump from a motor vehicle, 
and sustained a head injury.  He was subsequently 
hospitalized and underwent a craniotomy for a right subdural 
hematoma; multiple skull fractures were also noted.  A March 
1973 periodic examination report noted July 1968 findings of 
a full recovery and that the veteran had been asymptomatic 
since that time.  The May 1974 separation examination report 
notes that the veteran had headaches due to the right frontal 
craniotomy.  It was again stated that he had made a full 
recovery and had been asymptomatic.

The veteran was examined by the VA in August 1974, at which 
time it was noted that he had no sense of smell.

The veteran was examined by the VA in July 1993.  Anosmia 
secondary to anterior cranial fossa surgery was confirmed.  
In a separate examination that month, the veteran's work 
history was discussed; in 1974 he had begun working as an 
aircraft mechanic.  Objectively, cranial nerves 5, 7, 9, 11 
and 12 were all intact; he had lost his sense of smell but 
with no other cranial nerve abnormality noted.  The veteran 
was found to be able to perform his daily work with no degree 
of disability.

The veteran was examined by the VA in March 1994.  He 
complained of having had headaches since the inservice 
surgery.  he also related that the skin over the right 
frontal area, with pressure, would have some feeling of 
numbness beneath the skin.  The examiner stated that this was 
a rather unusual type of symptom and of unknown significance.  
When he would become nervous, he felt like he had a band 
around the head, describing a rather typical tension 
headache; he also had other headaches.  About two to three 
times per week he would have a generalized frontal headache, 
that was an aching-type of headache, lasting about two to 
three hours and which would be relieved by Motrin(r).  About 
once per month, he would have a more severe headache, but it 
was also just a frontal aching-type headache which could last 
all day and would at least partially resolve by using 
Motrin(r).  The veteran did not describe any other type of 
neurological deficit or symptomatology.  Objectively, the 
head revealed an eight-inch linear scar which was well 
healed, nontender and unattached.  A palpable skull defect, 
about one centimeter in diameter, compatible with a burr 
hole, was present.  It also was nontender to palpation.  
Cranial nerve functions 2 through 12 were intact, except for 
his history of the loss of the sense of smell.  Sensory 
modalities were normal.  Diagnoses included a history of 
headaches compatible with tension-type headaches.

The veteran was examined by the VA in May 1997; once again 
the history of his inservice accident was discussed.  He 
described his headaches as a "band tightening around my 
head".  These could occur once or twice per week and could 
last anywhere from two hours to all day.  He had no nausea, 
vomiting, visual changes, or any associated neurological 
changes.  He could usually take generic Tylenol(r), with relief 
of pain in about two hours.  His headaches had been the same 
for many years and had not changed in their characteristics.  
Objectively, the linear surgical scar on his head traversed 
from the right temporal area, across the frontal area to the 
left temporal area.  The scar was well-healed, nontender and 
not attached.  The veteran was noted to be almost completely 
bald.  Cranial nerves two through twelve were intact except 
for his symptoms of loss of smell.  The impression confirmed 
the loss of the sense of smell.  He was also found to have 
chronic headaches clinically compatible with muscle 
contraction tension headaches, but which could not be 
etiologically excluded as unrelated to the postoperative head 
injury.

The veteran was examined by the VA in June 1997.  He 
complained of his loss of smell.  He also had bitemporal 
headaches that would occur once or twice per week since his 
surgery, but these headaches had been less frequent in recent 
years.  He showed no smell for tar or alcohol.  The diagnosis 
was anosmia, secondary to aneurysm and subsequent surgery.

The veteran submitted the results of a September 1997 
examination by his private physician, John Houck, M.D.  The 
veteran reported that he had realized having no sense of 
smell was dangerous when his parents had discovered, entering 
his apartment, that he had had, unbeknownst to him, a gas 
leak for a year.  An objective evaluation was performed and 
the veteran's anosmia was confirmed.  It was stated that this 
was a serious disability in that the veteran could not use 
his sense of smell as a warning mechanism, i.e. such as with 
bad food, combustibles such as gasoline or smoke.  It was 
stated that this could be a life-threatening disability as 
well as a problem in an ordinary work place in warning of 
dangerous odors.  The prognosis was poor for the veteran's 
recovery of his smell.

II.  Sense of smell

The veteran's loss of his sense of smell (anosmia) is 
currently evaluated as 10 percent disabling.  This evaluation 
contemplates a neurological disability following trauma to 
the brain and residuals of a craniotomy, with a resulting 
complete loss of the sense of smell.  Under Diagnostic Code 
6275 the complete loss of the sense of smell is rated at 10 
percent.  

Under the applicable laws and regulations, a higher 
evaluation cannot be assigned since no legal basis exists 
under the Schedule for Rating Disabilities, 38 C.F.R. § Part 
4, Diagnostic Code 6275 for a higher evaluation.  In this 
regard, it is noted that examinations have demonstrated no 
further neurological defects of the cranial nerves. Cf. 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  His poor prognosis 
for recovering his sense of smell is irrelevant--he already 
is in receipt of the maximum evaluation permitted for this 
disability.  The disability has already been considered to be 
chronic.

The veteran, however, argues that his anosmia warrants a 
higher rating due to such considerations as his inability to 
obtain certain jobs, and potential dangers to his person in 
not smelling fumes or smoke.  Aside from the fact that at 
least some of his arguments do not directly relate to his 
current ability to obtain or retain work, such arguments 
cannot be used to award a higher evaluation under Diagnostic 
Code 6275 when the Schedule does not, by its terms, provide 
for any such rating greater than 10 percent.  The veteran's 
contentions on this point appear to be his own opinion, and 
perhaps that of his private physician: that the Schedule is 
inadequate for addressing this particular disability.  Such 
considerations, however, are matters of policy and are not 
subject to Board review, or even review by the United States 
Court of Appeals for Veterans Claims (formerly known as the 
United States Court of Veterans Appeals, or "Court").  Cf. 
Boyer v. West, No. 97-1194 (U.S. Vet. App. Jan. 27, 1999) 
(regarding hearing loss, any remedy for such a deficiency [in 
the Schedule for Rating Disabilities], must be obtained 
through statutory or regulatory change rather than through 
judicial relief).

At best, the veteran's arguments raise a claim for a higher 
evaluation, extraschedularly, pursuant to 38 C.F.R. 
§ 3.321(b).  The Rating schedule provides that ratings shall 
be based as far as practicable, upon the average impairments 
of earning capacity with the additional proviso that the 
Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b).

The veteran asserted in his October 1997 substantive appeal 
that he cannot hold good-paying jobs.  He has maintained that 
he is entirely ineligible for certain jobs which involve oil 
field work, police work and certain work around fuels, and 
his physician attests to the hazards the veteran may face in 
the ordinary workplace.  The veteran has submitted no 
independent evidence, however, in support of his assertions 
that he cannot obtain certain jobs.  He has also offered 
evidence of only a couple of instances about how he had a gas 
leak at home (i.e. not directly related to his work) or was 
around fumes at work too long because he could not smell 
them.  He has not provided evidence that he actually suffered 
any additional disability as result thereof.  His assertion 
that he might not smell smoke from a fire is speculation, and 
he offers no evidence that his ability to work has been 
impaired thereby.  The VA does not pay compensation based 
upon speculation about what might occur to the veteran at 
some time in the future; benefits are available for 
impairment based upon current disabilities.

Even if true, these considerations are generally irrelevant 
because most, if not all, of these arguments could be made on 
behalf of any claimant.  Since the Schedule addresses average 
impairment, the veteran has not shown why his situation is 
much different from any other claimant lacking an olfactory 
sense, such that he should be considered for an 
extraschedular rating.  Such a rating is assigned in the case 
that is so exceptional or unusual that the Schedule is 
rendered inadequate.  This veteran has apparently been able 
to work as an aircraft mechanic and--as noted in the July 
1993 VA examination--he has no disability from his service-
connected injury and surgery that currently impairs his 
ability to work.  He may well be qualified for numerous jobs 
that do not entail the need to sense by smelling.  His 
current 10 percent evaluation already compensates him for 
what impairment he has.  In any event, for the foregoing 
reasons, the Board concludes that the disability picture is 
not so exceptional or unusual so as to warrant a referral for 
evaluation on an extraschedular basis.  It has not been shown 
that the service-connected anosmia has caused marked 
interference with employment or necessitated frequent periods 
of hospitalization.  38 C.F.R. § 3.321(b); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995). The criteria for an evaluation 
greater than that assigned have not been met or approximated 
as explained above.  38 C.F.R. § 4.7.

III.  Headaches

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  Purely neurological disabilities following trauma to 
the brain will be rated under the diagnostic codes 
specifically dealing with such disabilities, with citation of 
a hyphenated diagnostic code.  Purely subjective complaints 
such as headaches, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under diagnostic code 9304.  This 10 percent rating will 
not be combined with any other rating for a disability due to 
brain trauma.  Ratings in excess of 10 percent for brain 
disease due to trauma under diagnostic code 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  Diagnostic Code 8045. 

The veteran's headaches may be rated as a residual of, and 
symptomatic of, brain trauma.  Under diagnostic code 8045, no 
more than a 10 percent evaluation can be assigned for purely 
subjective symptoms.  Multi-infarct dementia associated with 
brain trauma has not been found or diagnosed.  

The veteran's recurrent chronic headaches, alternately, can 
be rated as 10 percent disabling under 38 C.F.R. § Part 4, 
Diagnostic Code 8100.  This evaluation contemplates 
headaches, analogous to migraine headaches, with 
characteristic prostrating attacks averaging one in two 
months over the previous several months.  For a higher 
evaluation, he must demonstrate that there are characteristic 
prostrating attacks occurring on an average of at least once 
per month over the previous several months.  It is apparent, 
based upon the applicable law and regulations, that a higher 
evaluation is not warranted for the veteran's headaches.

The veteran has complained of various frequencies of his 
headaches, but they have not been shown to be 
characteristically prostrating.  To the contrary, they tend 
to resolve with Motrin(r) or generic Tylenol(r).  He has not 
demonstrated any neurological symptoms, vomiting, or nausea.  
A higher rating than 10 percent for headaches under 
Diagnostic Code 8100, or Diagnostic Code 8045 cannot be 
granted.


IV.  Craniotomy scar

The veteran's craniotomy scar is currently rated as being 
noncompensable under Diagnostic Code 7800.  This evaluation 
contemplates a scar of the head that is slight disfiguring.  
He also has a one centimeter skull defect in the right 
frontal area compatible with a burr hole, residuals of the 
surgery performed in service.  In order to be entitled to a 
compensable rating, it must be shown that the scar is 
moderate or disfiguring.  Applying the applicable law and 
regulations to this case, the Board finds that the evidence 
supports granting a 10 percent evaluation for the veteran's 
craniotomy scar.

The veteran's craniotomy scar is between eight and eleven 
inches long, and because the veteran is almost completely 
bald, the scar is apparently fully visible.  The Board finds 
that the veteran is entitled to the benefit of the doubt, 
given the length of the scar, and that this disfigurement 
comports with a 10 percent evaluation based on its being 
moderate (i.e. in size) and at least somewhat disfiguring 
since it can be fully seen.  The benefit of the doubt having 
been resolved in the veteran's favor, he is entitled to a 10 
percent rating for his craniotomy scar.  Diagnostic Code 
7800.

A higher evaluation is not warranted for the craniotomy scar 
under Diagnostic Code 7800 since there is no evidence that it 
is severely disfiguring, i.e. such an evaluation is 
appropriate especially if producing a marked and unsightly 
deformity of eyelids, lips or auricles.  There is no evidence 
of anything that even approaches this, and thus, a higher 
rating cannot be granted.  A higher rating is unavailable 
under Diagnostic Code 7801 since this is a linear scar and 
there is no evidence that the scar exceeds twelve square 
inches, which could warrant a 20 percent rating, for scars 
and third degree burns.  A higher rating is unavailable under 
Diagnostic Codes 7802 through 7804, inclusively, since those 
Diagnostic Codes only provide a 10 percent evaluation (e.g. 
for scars that are poorly nourished, have repeated 
ulceration, or are tender and painful on objective 
demonstration--findings not shown in the present case 
anyway).  There are no separate manifestations of the scar, 
for which the veteran is not already service connected, such 
that he could receive an additional compensable rating 
either.  His assertion of numbness under the skin has not 
been objectively verified.  Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994); cf. Diagnostic Code 7805 (there is also 
no limitation of function to show such that an additional 
evaluation could be provided on that basis).

In addition, the criteria for a compensable evaluation for 
the one centimeter skull defect in the right frontal area 
compatible with residuals of a burr hole have not been met.  
This defect is nontender, not disfiguring, or moderately 
disabling.  It does not appear that there is loss of part of 
the skull, both inner and outer tables, as contemplated under 
diagnostic code 5296. 

In reaching its decision with respect to the veteran's 
headaches and craniotomy scars (as well as his anosmia as 
discussed, supra), the Board has considered the complete 
history of the disabilities in question as well as the 
current clinical manifestations and the effect the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.10.  Further, the Board finds that in this 
case the disability picture is not so exceptional or unusual 
so as to warrant a referral for an evaluation on an 
extraschedular basis.  It has not been shown that any of the 
service-connected disabilities at issue have caused marked 
interference with employment or necessitated frequent periods 
of hospitalization.  38 C.F.R. § 3.321(b)(1); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995). The criteria for 
evaluations greater than those assigned have not been met or 
approximated as explained above.  38 C.F.R. § 4.7.

With respect to the two claims denied, the evidence is not so 
evenly balanced so as to raise doubt as to any material 
issue.  38 U.S.C.A. § 5107.


ORDER

Entitlement to a disability evaluation greater than 10 
percent for the loss of the sense of smell, as residual of 
skull fracture and craniotomy, is denied.

Entitlement to a disability evaluation greater than 10 
percent for headaches is denied.

Entitlement to a 10 percent disability evaluation, but not 
higher, for a craniotomy scar is granted, subject to the laws 
and regulations governing the payment of monetary benefits.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals





